Exhibit 10.41
CHANGE IN CONTROL AGREEMENT
BETWEEN
R. G. BARRY CORPORATION
AND
Greg Ackard
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made to be effective as
of April 13, 2009 by and between Greg Ackard (the “Executive”) and R. G. Barry
Corporation, an Ohio corporation (the “Corporation”).
BACKGROUND
In order to induce the Executive to remain in the employ of the Corporation, the
Corporation wishes to provide the Executive with certain severance benefits in
the event his employment with the Corporation terminates subsequent to a Change
in Control of the Corporation under the circumstances described herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the following meanings unless otherwise expressly provided in this Agreement:
(i) Change in Control. A “Change in Control” shall be deemed to have occurred if
(A) any “person” (as that term is used in §13(d) and §14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) on the date hereof,
including any “group” as such term is used in Section 13(d)(3) of the Exchange
Act on the date hereof (an “Acquiring Person”)), shall hereafter acquire (or
disclose the previous acquisition of) beneficial ownership (as that term is
defined in Section 13(d) of the Exchange Act and the rules thereunder on the
date hereof) of shares of the outstanding stock of any class or classes of the
Corporation which results in such person or group possessing more than 50.1% of
the total voting power of the Corporation’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Corporation (a “Control Acquisition”); or (B) as the result of, or in connection
with, any tender or exchange offer, merger or other business combination, sale
of assets or contested election, or any combination of the foregoing
transactions (a “Transaction”), the persons who were directors of the
Corporation immediately before the completion of the Transaction shall cease to
constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.
(ii) Disability. The Executive’s employment shall be deemed to have been
terminated for “Disability” if, as a result of his incapacity due to physical or
mental illness, he shall have been absent from his duties with the Corporation
on a full-time basis for the entire period of four consecutive months, and
within 30 days after written notice of termination is given (which may occur
before or after the end of such four-month period) he shall not have returned to
the full-time performance of his duties.

 

 



--------------------------------------------------------------------------------



 



(iii) Effective Period. The “Effective Period” means the 36-month period
following any Change in Control (even if such 36-month period shall extend
beyond the term of this Agreement or any extension hereof).
(iv) Termination for Cause. The Corporation shall have “Cause” to terminate the
Executive’s employment hereunder upon (A) the willful and continued refusal by
the Executive to substantially perform his duties with the Corporation (other
than any such refusal resulting from his incapacity due to a Disability),
(B) failure of the Executive to comply with any applicable law or regulation
affecting the Corporation’s business, (C) the commission by the Executive of an
act of fraud upon or an act evidencing bad faith or dishonesty toward the
Corporation, (D) conviction of the Executive of any felony or misdemeanor
involving moral turpitude, (E) the misappropriation by the Executive of any
funds, property, or rights of the Corporation, or (F) the Executive’s breach of
any of the provisions of this Agreement.
(v) Termination For Good Reason. “Good Reason” shall mean, unless the Executive
shall have consented in writing thereto, termination by the Executive of his
employment because of any of the following:
(A) a reduction in the Executive’s title, duties, responsibilities or status, as
compared to such title, duties, responsibilities or status immediately prior to
the Change in Control or as the same may be increased after the Change in
Control;
(B) the assignment to the Executive of duties inconsistent with the Executive’s
office on the date of the Change in Control or as the same may be increased
after the Change in Control;
(C) a reduction by the Corporation in the Executive’s base salary as in effect
immediately prior to the Change in Control or as the same may be increased after
the Change in Control or a reduction by the Corporation after a Change in
Control in the Executive’s total compensation (including bonus) so that the
Executive’s total cash compensation in a given calendar year is less than 90% of
the Executive’s total compensation for the prior calendar year;
(D) a requirement that the Executive relocate anywhere not mutually acceptable
to the Executive and the Corporation or the imposition on the Executive of
business travel obligations substantially greater than his business travel
obligations during the year prior to the Change in Control;
(E) the relocation of the Corporation’s principal executive offices to a
location outside the greater Columbus, Ohio area;
(F) the failure by the Corporation to continue in effect any material fringe
benefit or compensation plan, retirement plan, life insurance plan, health and
accident plan or disability plan in which the Executive is participating at the
time of a Change in Control (or plans providing the Executive with substantially
similar benefits), the taking of any action by the Corporation which would
adversely affect the Executive’s participation in or materially reduce his
benefits under any of such plans or deprive him of any material fringe benefit
enjoyed by him at the time of the Change in Control, or the failure by the
Corporation to provide him with the number of paid vacation days to which he is
then entitled on the basis of years of service with the Corporation in
accordance with the normal vacation policy in effect immediately prior to the
Change in Control; or
(G) any breach of this Agreement on the part of the Corporation.

 

 



--------------------------------------------------------------------------------



 



(vi) Notice of Termination. A “Notice of Termination” shall mean a notice which
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment.
(vii) Date of Termination. “Date of Termination” shall mean the date on which
the Executive’s employment terminates. For purposes of this Agreement, with
regard to the Executive’s employment, the term “termination” or any form thereof
(whether or not capitalized) shall mean a “separation from service” with the
Corporation and all persons with whom the Corporation would be considered a
single employer under Sections 414(b) and (c) of the Internal Revenue Code of
1986, as mended (the “Code”), within the meaning of Section 409A of the Code and
Treasury Regulation §1.409A-1(h).
2. TERM. Unless sooner terminated as herein provided, the term of this Agreement
shall commence on the date hereof and shall continue through April 13, 2012 (the
“Termination Date”). It is understood that no amounts or benefits shall be
payable under this Agreement unless (i) there shall have been a Change in
Control during the term of this Agreement and (ii) the Executive’s employment is
terminated at any time during the Effective Period as provided in Section 5
hereof. It is further understood that the Corporation may terminate the
Executive’s employment at any time before or after a Change in Control, subject
to the Corporation providing, if required to do so in accordance with the terms
hereof, the severance payments and benefits hereinafter specified, which
payments and benefits shall only be available if a Change in Control has
occurred prior to such termination. Prior to a Change in Control, this Agreement
shall terminate immediately if the Executive’s employment with the Corporation
is terminated for any reason.
3. SERVICES DURING CERTAIN EVENTS. In the event any person (as that term is used
in Section 1(i) above) commences a tender or exchange offer, distributes proxy
materials to the Corporation’s shareholders or takes other steps to effect a
Change in Control, the Executive agrees he will not voluntarily terminate his
employment with the Corporation other than by reason of his retirement at normal
retirement age, and will continue to serve as a full-time employee of the
Corporation until such efforts to effect a Change in Control are abandoned or
terminated or until a Change in Control has occurred.
4. TERMINATION FOLLOWING A CHANGE IN CONTROL. Any termination of the Executive’s
employment by the Corporation for Cause, Disability or otherwise or by the
Executive for Good Reason, which, in any case, occurs at any time during the
Effective Period, shall be communicated by written Notice of Termination to the
other party.
5. COMPENSATION UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.
(i) For Cause. If, at any time during the Effective Period, the Executive’s
employment shall be terminated for Cause, the Corporation shall pay to the
Executive, not later than 30 days following the Date of Termination, his full
base salary through the Date of Termination at the rate in effect at the time
Notice of Termination is given and the Corporation shall not have any further
obligations to the Executive under this Agreement.

 

 



--------------------------------------------------------------------------------



 



(ii) Death or Disability. If, at any time during the Effective Period, the
Executive’s employment is terminated by reason of the Executive’s death or
Disability, the Corporation shall pay to the Executive or his legal
representative, not later than 30 days following the Date of Termination, his
full base salary through the Date of Termination, and the Corporation shall have
no further obligation to the Executive or his legal representative under this
Agreement after the Date of Termination.
(iii) For Good Reason or Without Cause. If the Executive’s employment is
terminated at any time during the Effective Period by either: (a) the
Corporation for any reason other than for Cause, Disability, or death, or
(b) the Executive for Good Reason, the Corporation shall pay to the Executive,
not later than 30 days following the Date of Termination:
(A) The Executive’s accrued but unpaid base salary through the Date of
Termination;
(B) In lieu of any further payments of salary to the Executive after the Date of
Termination, notwithstanding any dispute between the Executive and the
Corporation as to the payment to the Executive of any other amounts under this
Agreement or otherwise, a lump sum cash severance payment (the “Severance
Payment”) equal to the greater of (i) the total compensation (including bonus)
paid to or accrued for the benefit of the Executive by the Corporation for
services rendered during the fiscal year immediately preceding the fiscal year
in which the Change in Control occurred or (ii) the total compensation
(including bonus) paid to or accrued for the benefit of the Executive by the
Corporation for services rendered during the twelve-month period immediately
preceding the Date of Termination.
Notwithstanding any provision contained herein, if the Executive is a “specified
employee” within the meaning of Section 409A of the Code and the Treasury
Regulations promulgated thereunder and as determined under the Corporation’s
policy for determining specified employees, on the Date of Termination, the
Severance Payment and any other amount under this Agreement that is subject to
Section 409A of the Code shall not be paid until the first business day of the
seventh month following the Date of Termination (or, if earlier, the Executive’s
death). The payment made following this postponement period shall include the
cumulative amount of any amounts that could not be paid during such period.
(iv) The Executive’s right to receive payments under this Agreement shall not
decrease the amount of, or otherwise adversely affect, any other benefits
payable to the Executive under any plan, agreement or arrangement relating to
employee benefits provided by the Corporation.
(v) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by reason of the Executive’s receipt of or right to
receive any retirement or other benefits after the date of termination of
employment or otherwise.
6. NON-COMPETITION; CONFIDENTIALITY
(i) Period. For a period of one year following the termination of the
Executive’s employment, the Executive shall not, as a shareholder, employee,
officer, director, partner, consultant or otherwise, engage directly or
indirectly in any business or enterprise which is in Competition with the
Corporation (as defined below); provided, however, that this Section 6(i) shall
not apply if (A) the Executive’s employment is terminated without Cause, or
(C) following a Change in Control, the Executive’s employment is terminated by
the Executive for Good Reason.

 

 



--------------------------------------------------------------------------------



 



(ii) Competition with the Corporation. For purposes of this Agreement, (A) the
words “Competition with the Corporation” shall be deemed to include competition
with the Corporation or any entity controlling, controlled by or under common
control with the Corporation (an “Affiliate”), or their respective successors or
assigns, or the business of any of them, and (B) a business or enterprise shall
be deemed to be in Competition with the Corporation if it is engaged in any
business activity which is the same or comparable to any business activity of
the Corporation or any Affiliate from time to time during the Executive’s
employment with the Corporation in any geographic area of the United States in
which the Corporation or any Affiliate conducted such business. Notwithstanding
the foregoing, nothing herein contained shall prevent the Executive from
purchasing and holding for investment less than 5% of the shares of any
corporation the shares of which are regularly traded either on a national
securities exchange or in the over-the-counter market.
(iii) Interpretation of Covenant. The parties hereto agree that the duration and
area for which the covenant not to compete set forth in this Section 6 is to be
effective are reasonable. In the event that any court determines that the time
period or the area, or both of them, are unreasonable and that such covenant is
to that extent unenforceable, the parties hereto agree that the covenant shall
remain in full force and effect for the greatest time period and in the greatest
area that would not render it unenforceable. The parties intend that this
covenant shall be deemed to be a series of separate covenants, one for each and
every county of each and every state of the United States of America where the
covenant not to compete is intended to be effective.
(iv) Prohibition on Disclosure or Use. The Executive shall at all times keep and
maintain the confidentiality of Confidential Information (as defined below), and
the Executive shall not, at any time, either during or subsequent to his
employment with the Corporation, either directly or indirectly, use any
Confidential Information for the Executive’s own benefit or divulge, disclose,
or communicate any Confidential Information to any person or entity in any
manner whatsoever, other than (A) to employees or agents of the Corporation
having a need to know such Confidential Information and only to the extent
necessary to perform their responsibilities on behalf of the Corporation and
(B) in the performance of the Executive’s employment duties to the Corporation.
(v) Definition of Confidential Information. “Confidential Information” shall
mean any and all information (excluding information in the public domain)
related to the business of the Corporation or any Affiliate, including without
limitation all processes; inventions; trade secrets; computer programs;
engineering or technical data, drawings, or designs; manufacturing techniques;
information concerning pricing and pricing policies; marketing techniques; plans
and forecasts; new product information; information concerning suppliers;
methods and manner of operations; and information relating to the identity and
location of all past, present, and prospective customers.
(vi) Equitable Relief. The Executive’s obligations contained in this Section 6
are of special and unique character which gives them a peculiar value to the
Corporation, and the Corporation cannot be reasonably or adequately compensated
in damages in an action at law in the event the Executive breaches such
obligations. The Executive therefore expressly agrees that, in addition to any
other rights or remedies which Corporation may possess, the Corporation shall be
entitled to injunctive and other equitable relief in the form of preliminary and
permanent injunctions without bond or other security in the event of any actual
or threatened breach of said obligations by the Executive. The provisions of
this Section 6 shall survive any termination of this Agreement.
7. SUCCESSORS; BINDING AGREEMENT.
(i) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation and its subsidiaries to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no succession had
taken place. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and the
Executive shall be entitled to termination for Good Reason and shall receive the
benefits described in Section 5(iii) of this Agreement. As used in this
Agreement, “Corporation” shall mean the Corporation as defined above and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 7 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. Nothing
contained in this Section 7 shall be construed to modify or affect the
definition of a “Change in Control” contained in Section 1 hereof.

 

 



--------------------------------------------------------------------------------



 



(ii) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
8. ARBITRATION. Any dispute or controversy arising out of or relating to this
Agreement, or any breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association. The award of the
arbitrator shall be final, conclusive and nonappealable and judgment upon such
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be an arbitrator qualified to serve in accordance
with the rules of the American Arbitration Association and one who is approved
by both the Corporation and the Executive. In the absence of such approval, each
party shall designate a person qualified to serve as an arbitrator in accordance
with the rules of the American Arbitration Association and the two persons so
designated shall select the arbitrator from among those persons qualified to
serve in accordance with the rules of the American Arbitration Association. The
arbitration shall be held in Columbus, Ohio or such other place as may be agreed
upon at the time by the parties to the arbitration.
9. NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (i) on the third day after being mailed by United
States registered mail, return receipt requested, postage prepaid, or (ii) on
the following day if sent by a nationally registered overnight courier service,
addressed in the case of the Executive, to
Greg Ackard
(address on record in the Corporation)
and in the case of the Corporation, to the principal executive offices of the
Corporation, provided that all notices to the Corporation shall be directed to
the attention of the Corporation’s Chief Executive Officer with copies to the
Secretary of the Corporation and to its Board of Directors, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
10. MISCELLANEOUS. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and a duly authorized officer of the Corporation. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreement or representation, oral or otherwise, express or implied,
with respect to the subject matter hereof has been made by either party which is
not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws
(but not the law of conflicts of laws) of the State of Ohio.
11. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

 



--------------------------------------------------------------------------------



 



12. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions, writings, and agreements between them
[including, without limitation, the offer letter effective as of September 14,
2000].
13. SECTION 409A OF THE CODE. It is intended that this Agreement comply with
Section 409A of the Code and the Treasury Regulations promulgated thereunder
(and any subsequent notices or guidance issued by the Internal Revenue Service),
and this Agreement will be interpreted, administered and operated accordingly.
Nothing herein shall be construed as an entitlement to or guarantee of any
particular tax treatment to the Executive.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

            R. G. BARRY CORPORATION
      /s/ Greg Tunney       By: Greg Tunney      Title:   President, CEO       
    /s/ Greg Ackard       Greg Ackard   

 

 